Citation Nr: 0421078	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  01-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar 
spine disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from October 1983 to 
June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In September 2003, the Board denied the 
veteran's claims for increased ratings for left and right 
knee chondromalacia patellae and for service connection for a 
cervical spine disorder.  At that time, the Board remanded 
the veteran's claim for an increased rating for his service-
connected lumbar spine disability to the RO.

The Board notes that the veteran was scheduled for a 
videoconference hearing with a Veterans Law Judge, sitting in 
Washington, DC, in March 2001, but at the time of the hearing 
the veteran withdrew his hearing request in favor of a VA 
examination.  The Board believes all due process requirements 
have been met with regard to his hearing request.

In May 2000, the veteran withdrew his appeal of the RO's 
February 1995 denial of his claim for a total rating based 
upon individual unemployability based upon service-connected 
disability (TDIU).  However, in a May 2003 written statement, 
the veteran said that, since he had filed his claim 
(evidently referring to his claim for an increased rating), 
he had been unable to maintain a job for over six months, due 
to an inability to stand and to perform physical duties such 
as lifting for prolonged periods.  He had also required an 
increased number of medical appointments due to back pain.  
Thus, while it is not entirely made clear, it may be that by 
his recent statements the veteran seeks to file a new claim 
for a TDIU.  The matter is referred to the RO to clarify the 
veteran's intent as to whether he wishes to file a new TDIU 
claim and, if warranted, for appropriate consideration and 
adjudication.



FINDINGS OF FACT

1.  The objective and probative medical evidence reflects 
that the veteran's service-connected lumbar spine disk 
disease is manifested primarily by back pain and limitation 
of motion of the lumbar spine.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran's service-
connected lumbar spine disability is productive of more than 
severe intervertebral disc syndrome, as would be manifested 
by recurring attacks with intermittent relief; there are 
normal sensory and neurological signs along with complaints 
of severe pain and discomfort; the disability has not 
precipitated incapacitating episodes having a total duration 
of at least six weeks in the past year, nor is there evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbar spine disc disease are not met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code (DC) 5293 (2001), effective 
prior to September 23, 2002; 38 C.F.R. § 3.102, 3,159, 4.71a, 
DC 5293 (2003), effective September 23, 2002; 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003), effective September 26, 
2003 (to be codified at 38 C.F.R. § 4.71a, DC 5243). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence of record reflects that, in a January 1993 
rating decision, the RO granted service connection for upper 
lumbar strain, evaluated as 20 percent disabling under 
Diagnostic Code 5295, effective from June 1991.  Thereafter, 
in July 1994, the RO granted service connection for lumbar 
strain with disk disease and awarded a 40 percent evaluation 
for the veteran's back disability, under DC 5293, effective 
from June 1991.

In December 1998, the RO received the veteran's current claim 
for an increased rating for his service-connected back 
disability.  VA outpatient medical records dated during 1998 
reflect his complaints of worsening back pain.

In January 2000, the veteran, who was 35 years old, underwent 
VA orthopedic examination.  According to the examination 
report, the veteran complained of back pain.  He currently 
worked as a restaurant manager, and his work included heavy 
lifting, over 50 pounds.  On clinical evaluation, the veteran 
was tender to percussion over the lumbar spine.  He had full 
range of motion and his single leg reflexes were negative, 
bilaterally.  X-rays of the low back were normal.  The 
pertinent diagnoses included mechanical low back pain, 
secondary to trauma, ununited fracture of the spinous process 
at C2, degenerative change of C5 through 7, loss of height of 
the bodies of the vertebrae of C5 through 7 and degenerative 
disc disease of C6-7.

According to a January 2001 VA outpatient record, the veteran 
reported chronic back pain and said that he needed a magnetic 
resonance image (MRI) of his total back.  On examination, it 
was noted that the veteran ambulated with a cane and had a 
slight limp.  There was no spinal tenderness and single leg 
reflexes were negative, bilaterally.  The pertinent 
assessment was back pain.  An April 2001 VA outpatient clinic 
note indicates that the veteran ambulated slowly, hunched 
over with a cane, and had no limp.

The veteran underwent VA general medical examination in April 
2001.  According to the examination report, he reported 
having low back pain for years, with episodic radiation to 
the lower extremities.  VA orthopedic clinic records and X-
rays demonstrated degenerative disc disease and degenerative 
arthritis of the cervical spine without stenotic lesions.  
Lumbar spine X-rays were negative.  The veteran used 
nonsteroidal anti-inflammatory medication.


On examination, there was decreased range of motion of the 
lumbar spine, with 45 degrees of anterior flexion, 0 degrees 
posterior extension, and a full though painful rotation.  
There was pain on all range of motion stresses of the lumbar 
spine.  Neurologically, deep tendon reflexes were 2+ and 
equal at the knees and ankles.  Straight leg raising was 
negative to 90 degrees bilaterally.  There was palpable 
muscle spasm in the bilateral paravertebraal muscles of the 
bilateral lower lumbar area on range-of-motion stressing.

A December 2001 private medical record of a MRI of the 
veteran's lumbar spine showed a small central L5-S1 disk 
protrusion.  A MRI of the veteran's cervical spine showed 
degenerative cervical disk disease.

A January 2002 VA outpatient orthopedic clinic note indicates 
that the veteran was seen for follow-up of neck and back 
pain.  He reported that his pain had worsened and that his 
back and knees gave out when he stood or walked.  The VA 
orthopedic surgeon reviewed the MRIs with the veteran and 
noted that he had cervical and lumbar disc degeneration.  The 
veteran was advised to continue conservative treatment with 
exercises, and a physical therapy consultation was 
recommended.  It was noted that surgery was not indicated at 
that time.

In a May 2003 written statement, the veteran reported 
suffering constant and severe back pain since before the date 
of his first claim.  He said that through "this period" he 
had been unable to maintain a job for more than six months 
due to an inability to perform physical duties, such as 
lifting and standing for prolonged periods.  He also had 
increased hospital and physician visits because of radiating 
pain throughout his "vertical" (vertebral?) and lumbar 
areas.  He took different pain medications, with negative 
results, and said his pain had gradually increased over the 
period of three to four years.  The veteran experienced sleep 
difficulty caused by prolonged back and neck pain in the 
middle of the night.  His painful symptoms were regular, and 
lasted throughout the day.  The veteran said his pain was 
worse when he began to lift (heavy objects, apparently) or 
during periods of standing for a long while.  He said there 
had been no decrease in the regularity of his pain.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed December 2000 statement of 
the case (SOC), and November 2001 and February 2004 
supplemental statements of the case (SSOCs), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We, therefore, believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish an increased rating.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected lumbar spine disability, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2003).  
Not all disabilities will show all the findings specified in 
the rating criteria but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations. Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the pendency of the veteran's claim, the rating 
criteria for evaluating spine disabilities were amended.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective 
September 23, 2002.  The rating criteria were amended again, 
effective from September 26, 2003.  See 68 Fed. Reg. 51,454-
57 (Aug. 27, 2003) (effective Sept. 26, 2003) (to be codified 
at 38 C.F.R. § 4.71a, DCs 5235-5243).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective date 
rule established by 38 U.S.C.A. § 5110(g) (West 2002), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Rhodan v. West, 12 
Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated September 2000.  The December 2000 
statement of the case, and the November 2001 supplemental 
statement of the case, evaluated the veteran's claim using 
the old regulations.  In February 2004, the RO issued an SSOC 
which evaluated the veteran's claim using the new regulations 
effective September 23, 2002, and those in effect from 
September 26, 2003.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran's service-connected lumbar spine disc disease is 
currently evaluated as 40 percent disabling under Diagnostic 
Code 5293, pertaining to intervertebral disc syndrome.  Under 
the old criteria, effective prior to September 23, 2002, DC 
5293 provided that pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warranted a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), effective prior to 
September 23, 2002.  Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief warranted a 40 
percent rating.  Id.

Effective September 23, 2002, changes were made to Diagnostic 
Code 5293.  The new regulations directed that intervertebral 
disc syndrome (preoperatively or postoperatively) was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC5293 (2003), effective from 
September 23, 2002.

Under the revised regulations, a 60 percent disability 
evaluation was warranted with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  A 40 percent disability evaluation was warranted 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  With incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months, rate at 20 percent.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, rate at 10 
percent.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002), effective 
September 23, 2002.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including intervertebral disc disease under Diagnostic Code 
5293.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 
Fed. Reg. 32,449, 32,450) (June 10, 2004) (to be codified at 
38 C.F.R. § 4.71a, DCs 5235-5343).  

Under the general rating formula, a 40 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or where favorable ankylosis of 
the entire thoracolumbar spine is shown.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  Id. at 51,456.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, supra, are now contemplated in 
the rating assigned under the general rating formula.)

A review of the objective and competent medical evidence of 
record since the veteran filed his December 1998 claim for an 
increased rating demonstrates that his service-connected 
lumbar spine disability is manifested by signs and symptoms 
consistent with a 40 percent evaluation at all relevant 
times.  That is, there are severe symptoms such as pain as 
described in the 2000 and 2001 VA examination reports, and 
there is intermittent relief.  However, while there is severe 
disease, as described in both examinations, there is an 
absence of pronounced disease that would leave room for 
little intermittent relief.  Although in 2001 the VA examiner 
reported palpable muscle spasm in the bilateral paravertebral 
muscles of the bilateral lower lumbar area in range of motion 
stressing, there was no showing of persistent symptoms 
compatible with neuropathy with characteristic pain, nor are 
there other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.  See 38 
C.F.R. § 4.71a, DC 5293, prior to September 23, 2002.

In this regard, the Board observes that the examinations 
showed that the veteran was still able to perform 
considerable physical activity despite the symptoms, even 
considering the flare-ups.  Moreover, in 2001 the veteran 
demonstrated reduced range of motion on the examination, and 
pain with controlled movements that still allowed him to 
perform all but considerable exertional activity.  Thus, 
while the symptoms are significant, the frequency and 
severity described show that they most closely approximate 
the criteria for the 40 percent rating as opposed to the 
60 percent rating under DC 5293, effective prior to September 
23, 2002.  Further, no other code would provide an additional 
or higher rating.  See 38 C.F.R. § 4.71a, DCs 5292, 5295, 
5286, 5289 effective prior to September 23, 2002.  

As to the period of time covered by the criteria effective 
from September 23, 2002, forward, the Board notes that the 
most recent examinations and the reported manifestations 
reflect that there are insufficient incapacitation episodes 
as well as insufficient orthopedic and/or neurological 
abnormality to support a higher rating.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months are not shown.  
Neurologic examination findings were essentially normal.  
There is no evidence of paralysis of the sciatic nerve to 
such a degree that would allow for a higher evaluation.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  In that 
regard, incomplete severe paralysis with marked atrophy is 
rated at 60 percent, while moderately severe incomplete 
paralysis is rated at 40 percent.  Complete paralysis of the 
sciatic nerve, with foot dangling and dropping, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost, is rated at 80 percent.  
Id.  The veteran has not demonstrated or described, nor does 
the evidence of record suggest, manifestations of this degree 
of severity.  In fact the January 2002 VA outpatient 
orthopedic record reflects a surgeon's recommendation for 
conservative treatment and physical therapy, not surgery.

As noted above, the Rating Schedule was amended again, 
effective September 26, 2003, with a general rating formula 
instituted for evaluating the spine under Diagnostic Code 
5293.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 
Fed. Reg. 32,449, 32, 450) (June 10, 2004) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id. Note (1).  However, here there is no showing that the 
veteran objectively manifests neurologic symptoms as a 
consequence of his service-connected lumbar spine disorder.

Further, the recent examination findings show that the 
veteran does not have ankylosis of the thoracolumbar spine.  
Ankylosis, whether favorable or unfavorable, involves 
fixation of the spine.  Id. at 51,457, Note (5).  Ankylosis 
has been defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  The competent medical 
evidence of record demonstrates that the veteran has 
limitation of motion of his lumbar spine, but he has movement 
of the spine in the three planes of excursion tested (forward 
flexion, backward extension, and lateroflexion), a fact that 
refutes any notion that his lumbar spine is ankylosed.  There 
is thus no schedular basis for a rating in excess of 
40 percent for the service-connected lumbar spine disability. 

As noted above, in evaluating a service-connected disability 
involving a joint, the Board must adequately consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, supra.  However, even 
with consideration of the factors set forth under DeLuca, a 
higher evaluation would not result for the veteran in this 
case, because he is receiving the appropriate schedular 
evaluation, even considering his attacks, under DC 5293.  In 
short, the evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service-
connected degenerative disc disease under DC 5293.

There is, likewise, no extraschedular basis for an increased 
rating.  There is no showing that the service-connected 
lumbar spine disability has resulted in frequent 
hospitalizations, nor is there any showing that it markedly 
interferes with employment.  Although the veteran has 
contended that such is the case, and argued this in his May 
2003 written statement, he has not submitted any objective 
evidence to support his assertions that the service-connected 
back disability markedly interfered with employment.  He has 
not submitted evidence of used sick leave from work, 
employers' statements of missed days at work or other 
documentary evidence to support his contentions.  In the 
absence of such factors, the Board is not required to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1) (2003).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In sum, the Board finds that the objective medical evidence 
of record preponderates against a finding that the veteran's 
service-connected lumbar spine disability warrants a rating 
in excess of 40 percent.  Thus, the claim for a rating in 
excess of 40 percent for lumbar spine disc disease, whether 
considered under the criteria now in effect or under criteria 
in effect prior to September 26, 2003, must be denied.


ORDER

A rating in excess of 40 percent for lumbar spine disc 
disease is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



